                Case 2:16-cv-05800-CDJ Document 196-1 Filed 04/10/21 Page 1 of 4




  IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                BETHANY KATZ, et al. v. DEMOCRATIC NATIONAL COMMITTEE, et al.

                                              Case No. 2:16-cv-05800

                     IMPORTANT NOTIFICATION TO POTENTIAL CLASS MEMBERS

                             Please read carefully. Your legal rights may be affected.

         THIS IS NOT AN ADVERTISEMENT. THIS IS AN OFFICIAL LEGAL NOTICE SENT
                         PURSUANT TO A FEDERAL COURT ORDER.

TO:     Any individuals who worked for the Pennsylvania Democratic Party (“PDP”) as an Organizer or Field
        Organizer at any time from [DATE TO DATE].

RE:     YOUR RIGHT TO JOIN A LAWSUIT ALLEGING THAT THE PENNSYLVANIA DEMOCRATIC
        PARTY FAILED TO PAY ITS ORGANIZERS OVERTIME PAY.

               RESPONSE DUE:           [90 days from mailing date]

   •    Your legal rights may be affected whether you act or don’t act. Read this notice carefully.

                       YOUR LEGAL RIGHTS AND OPTIONS IN THIS LAWSUIT:

                                    By submitting a consent form, you will be electing to join the lawsuit as
                                    a collective action member. If you join this action, you and the
                                    Pennsylvania Democratic Party will be bound by any ruling, judgment,
                                    award, or settlement, whether favorable or unfavorable. Should the
      Submit a Consent Form         employees prevail or settle, you may be entitled to compensation. Should
                                    the employees lose, you will not receive compensation and your claims
                                    will be extinguished. The only way to participate in the FLSA action
                                    is to complete a consent form, online or by email or mail as provided
                                    below.

                                    By doing nothing, you will be electing not to join the lawsuit as a
                                    collective action member. If you do not join this action, you will not be
                                    bound by any ruling, judgment, or settlement with regard to the FLSA
      Do Nothing                    claims, whether favorable or unfavorable, and you will not share in any
                                    recovery obtained for the employees for the FLSA claims by settlement
                                    or judgment in the case. Further, if you do not join this action, you are
                                    free to take action on your own or to do nothing at all.

                                                          1

                                         THIS IS NOT AN ADVERTISEMENT.

THIS NOTICE CONTAINS INFORMATION PERTAINING TO YOUR LEGAL RIGHTS. IT HAS BEEN SENT PURSUANT TO AN OFFICIAL COURT ORDER
ISSUED BY THE FEDERAL DISTRICT COURT IN PHILADELPHIA, PENNSYLVANIA.
                Case 2:16-cv-05800-CDJ Document 196-1 Filed 04/10/21 Page 2 of 4




I.     INTRODUCTION.

        This Notice is being sent to you by Order and under supervision of the United States District Court for the
Eastern District of Pennsylvania. The purpose of this Notice is: (1) to inform you of the existence of a collective
action lawsuit filed against the PDP; (2) to advise you of how your rights may be affected by this lawsuit; and (3)
to instruct you on the procedure for joining this lawsuit. You have been sent this notice because the PDP’s
employment records indicate that you are an eligible collective action member.

II.    DESCRIPTION OF THE LAWSUIT.

        Bethany Katz (the “Representative Plaintiff”) worked for the PDP in the 2016 election cycle as an
organizer. On November 9, 2016, the named plaintiff, Bethany Katz, filed a lawsuit against, in relevant part, the
PDP, on behalf of all other individuals who were employed by PDP as Organizers and/or Field Organizers
(referred to here as “similarly situated group”). The Representative Plaintiff contends that the PDP failed to pay
minimum wages and failed to pay overtime wages to employees for the time they worked in excess of 40 hours
per week. The Representative Plaintiff contends this practice violated the Fair Labor Standards Act (“FLSA”), a
federal law. Specifically, the lawsuit contends that PDP unlawfully treated the affected employees as exempt from
the FLSA’s overtime pay and minimum wage requirements. The Representative Plaintiff has sued the PDP to
recover all wages due on behalf of all eligible Organizers during the statute of limitations period. The
Representative Plaintiff is also seeking liquidated damages (double damages), attorneys’ fees, and costs.

       [The Representative Plaintiff contends that the Lawsuit seeks fair pay for fair work. It seeks to hold the
Pennsylvania Democratic Party to the very ideals that progressives have worked so hard to achieve for workers
throughout this country. In so holding the Party to these ideals, the Representative Plaintiff sincerely believes that
she and other organizers who join the Lawsuit may improve the Party.]

        The PDP denies the allegations in Plaintiff’s lawsuit and contends Plaintiff and other Organizers were not
entitled to overtime pay or minimum wage and have been paid everything they are owed under the wage laws.
The PDP further disputes that this lawsuit should be treated as a collective action.

III.   COMPOSITION OF SIMILARLY SITUATED GROUP.

        The similarly situated group is comprised of PDP Organizers and/or Field Organizers who worked in
Pennsylvania between [DATE to DATE]. You are receiving this Notice because PDP records show that you are
part of this “similarly situated” group.

       If you join this litigation, and the Organizers prevail on their claims, you will be only eligible to recover
damages you incurred during the applicable statute of limitations under FLSA, plus any tolling either previously
agreed to by the Parties, and/or ordered by the Court. In all cases, the amount which you may recover will be

                                                          2

                                         THIS IS NOT AN ADVERTISEMENT.

THIS NOTICE CONTAINS INFORMATION PERTAINING TO YOUR LEGAL RIGHTS. IT HAS BEEN SENT PURSUANT TO AN OFFICIAL COURT ORDER
ISSUED BY THE FEDERAL DISTRICT COURT IN PHILADELPHIA, PENNSYLVANIA.
                Case 2:16-cv-05800-CDJ Document 196-1 Filed 04/10/21 Page 3 of 4




based upon the date you file your Consent Form. Accordingly, you should act promptly as any delay in joining
this case may result in your claim being partially or completely extinguished due to the applicable statute of
limitations.

IV.    HOW TO JOIN THIS LAWSUIT.

        You may join this lawsuit by completing the online form available at [www.pdpovertimelawsuit.com]. In
the alternative, you may complete the enclosed “Consent to Join Lawsuit” Form (“Consent Form”) and returning
it by mail in either the pre-addressed stamped envelope you have received or to the address set forth below in the
Notice Administrator section. You may also join the lawsuit by faxing a completed Consent Form to (xxx) xxx-
xxxx or emailing it to [claim admin email].

IV.    EFFECT OF JOINING OR NOT JOINING THIS LAWSUIT

        If you join the lawsuit, you will receive money if Plaintiffs are successful or a settlement is reached which
provides money to class members. You will be bound by any judgment of the Court, whether it is favorable or
unfavorable to you. You will also be bound by any settlement agreement that may be reached and approved by
the Court. Your decision to join the lawsuit is no guarantee that you will recover any money from PDP. Also, if
you join this action, you will not be responsible to pay class counsel attorneys fees or costs associated with the
case. Such fees and costs will only be paid if the lawsuit is successful, and in that event will either come out of
any recovery by settlement or judgment, or directly from defendant PDP. Any payment of fees and costs will
require approval by the Court.

        If you do not file a Consent Form to join the collective action, you will be choosing not to bring FLSA
claims against PDP in this lawsuit. Consequently, you will not be bound by any judgment or settlement reached
on the FLSA claims. This means that if the Organizers win or settle their FLSA claims, you will not be eligible
to share in the monetary award; if the employees lose, you will not be bound by that judgment. If you so choose,
you may pursue your claim on your own. The pendency of this lawsuit, however, will not stop the running of the
statute of limitations as to such claims unless you opt-in by returning the Consent Form. If you do not want to
pursue your rights under the FLSA, you are not required to take any action at all.

VI.    NO OPINIONS EXPRESSED AS TO THE MERITS OF THE CASE

       This Notice is for the sole purpose of determining the identity of those persons who may be entitled to and
wish to participate in this lawsuit and any potential judgment or settlement. The Court has expressed no opinion
regarding the merits of the Representative Plaintiff’s FLSA claims or PDP’s defenses.




                                                          3

                                         THIS IS NOT AN ADVERTISEMENT.

THIS NOTICE CONTAINS INFORMATION PERTAINING TO YOUR LEGAL RIGHTS. IT HAS BEEN SENT PURSUANT TO AN OFFICIAL COURT ORDER
ISSUED BY THE FEDERAL DISTRICT COURT IN PHILADELPHIA, PENNSYLVANIA.
                Case 2:16-cv-05800-CDJ Document 196-1 Filed 04/10/21 Page 4 of 4




VII.   QUESTIONS REGARDING THIS NOTICE

       If you have any questions regarding this notice, you can contact Justin L. Swidler, Esq. or Joshua S.
Boyette, Esq. of Swartz Swidler, LLC, the attorneys representing the class of employees. Their email address
and phone numbers are listed below. You should not contact the Court.

VIII. LEGAL COUNSEL

       If you choose to join this case by completing and filing a Consent Form, you will be agreeing to
representation by Plaintiff’s attorneys, identified below:
 Justin L. Swidler, Esq.                                      Website: http://www.swartz-legal.com
 Joshua S. Boyette, Esq.                                      Phone: (856) 685-7420
 Swartz Swidler, LLC                                          Fax: (856) 685-7417
 1101 Kings Hwy N, Ste. 402                                   Toll Free: (877) 829-9501
 Cherry Hill, NJ 08034                                        E-mail: jswidler@swartz-legal.com
        Plaintiff’s attorneys have taken this case on a contingency fee. They may be entitled to receive attorneys’
fees and costs from PDP should there be a recovery or judgment in favor of the Plaintiff. If there is a recovery,
Plaintiff’s attorneys will apply to receive 1/3 of any settlement obtained or money judgment entered in favor of
all members of the class or PDP will pay their fees separately. If there is no recovery or judgment in Plaintiff’s
favor, Plaintiff’s attorneys will not seek any attorneys’ fees or costs from anyone.




                                                          4

                                         THIS IS NOT AN ADVERTISEMENT.

THIS NOTICE CONTAINS INFORMATION PERTAINING TO YOUR LEGAL RIGHTS. IT HAS BEEN SENT PURSUANT TO AN OFFICIAL COURT ORDER
ISSUED BY THE FEDERAL DISTRICT COURT IN PHILADELPHIA, PENNSYLVANIA.
